        Case 2:21-cv-02044-TC-TJJ Document 25 Filed 08/11/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


ERICK TOWET,                                   )
                                               )
                          Plaintiff,           )
                                               )
v.                                             )
                                               )      Case No: 21-cv-2044-TC-TJJ
UNITED STATES DEPARTMENT OF                    )
HOMELAND SECURITY,                             )
                                               )
                          Defendant.           )

                                   MEMORANDUM AND ORDER

       Plaintiff, who proceeds pro se, filed a motion titled “RE: I am Kindly asking for the Court

to Certify form I-198 B (Supplement B U nonimmigrant certification) for me” (ECF No. 20).

Plaintiff has been deported, but his family remains in the United States.

       The certification Plaintiff seeks is known as the “U visa certification,” which is submitted

to the U.S. Citizenship and Immigration Services (USCIS) in support of a request for a U visa.

An applicant for a U visa must show that he (1) “has suffered substantial physical or mental

abuse as a result of having been a victim of qualifying criminal activity”; (2) “possesses credible

and reliable information establishing that he or she has knowledge of the details concerning the

qualifying criminal activity upon which his or her petition is based”; and (3) “has been helpful, is

being helpful, or is likely to be helpful to a certifying agency in the investigation or prosecution

of the qualifying criminal activity upon which his or her petition is based.”1 The U visa petition

must be accompanied by a “certification from a Federal, State, or local law enforcement official,

prosecutor, judge, or other Federal, State, or local authority investigating criminal activity




       1
           8 C.F.R. § 214.14(b).
         Case 2:21-cv-02044-TC-TJJ Document 25 Filed 08/11/21 Page 2 of 2




described in section 1101(a)(15)(U)(iii) of this title.”2 The decision whether to certify is

discretionary.3

         Plaintiff alleges, essentially, that ICE immigration officers committed perjury in effecting

his removal from the United States. One of several problems with Plaintiff’s request is that this

Court is not presiding over an investigation or criminal prosecution for perjury; this is a civil

proceeding. Plaintiff cannot provide assistance or be helpful to this Court when there is no

underlying investigation or prosecution.4 The Court therefore denies Plaintiff’s request for

certification for a U visa petition.

         IT IS SO ORDERED.

         Dated in Kansas City, Kansas, this 11th day of August, 2021.




                                                                                    Teresa J. James
                                                                                    U.S. Magistrate Judge




         2
            8 U.S.C. § 1184(p)(1).
         3
            Ordonez Orosco v. Napolitano, 598 F.3d 222, 226–27 (5th Cir. 2010); Trevino v. Benton Cty., Ark., 578
F. App’x 626, 627 (8th Cir. 2014).
          4
            See, e.g., Herrera Lopez v. Walker, No. 3:18-CV-170, 2019 WL 937311, at *2 (E.D. Tenn. Feb. 26, 2019)
(“The Court is not presiding over a criminal prosecution of Defendant, and there is no indication in the record that
such an investigation or prosecution is ongoing.”); Nsinano v. Sessions, 236 F. Supp. 3d 1133, 1139 (C.D. Cal.
2017) (“[T]he record does not reveal whether there has been an investigation or prosecution of the alleged criminal
violation at issue here.”); Romero-Hernandez v. Dist. of Columbia, 141 F. Supp. 3d 29, 33 (D.D.C. 2015) (“[T]here
is no existing investigation or prosecution related to the Incident, nor is there any evidence indicating that any such
investigation or prosecution will take place in the future, and no [ ] officers have been charged with any crime or
infraction arising out of the Incident.”); Baiju v. U.S. Dep’t of Labor, No. 12-CV-5610 KAM, 2014 WL 349295, at
*20 (E.D.N.Y. Jan. 31, 2014) (“[T]here is no evidence of any possible pending investigation or prosecution of the
qualifying crimes that petitioner alleges”); Agaton v. Hosp. & Catering Servs., Inc., No. CIV.A. 11-1716, 2013 WL
1282454, at *4 (W.D. La. Mar. 28, 2013) (“[T]his Court may not certify a U-Visa application when this judge has
no responsibilities or even knowledge regarding any possible pending investigation or prosecution of the qualifying
criminal activity.”).
